Citation Nr: 0006434	
Decision Date: 03/09/00    Archive Date: 03/17/00

DOCKET NO.  94-21 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for post traumatic 
stress disorder (PTSD), currently rated as 70 percent 
disabling.

2.  Entitlement to an increased (compensable) rating for the 
service connected residuals of a right ankle sprain.

3.  Entitlement to a total rating for compensation on the 
basis of individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.  Havelka, Associate Counsel


INTRODUCTION

The veteran's active military service extended from November 
1965 to November 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That rating decision, denied 
increased ratings for the veteran's service-connected PTSD 
and right ankle disorder; it also denied a total rating for 
compensation on the basis of individual unemployability.  

The case was previously before the Board in July 1996 and 
September 1997.  The requested development has been 
completed.  The Board now proceeds with its review of the 
appeal.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's service-connected post traumatic stress 
disorder is manifested by depressed mood, anxiety, 
claustrophobia, irritability, nightmares, and serious 
impairment in occupational functioning.

3.  The service-connected PTSD renders the veteran 
demonstrably unable to obtain or retain employment.  

4.  The veteran's service-connected right ankle disability is 
manifested by full range of motion, and complaints of pain 
and discomfort.  


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent rating for post traumatic 
stress disorder have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.124a,  4.132, Diagnostic 
Code 9411 (1996), amended by 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (1999).

2.  The criteria for a compensable rating percent for the 
veteran's service connected right ankle disability have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
Part 4, including §§ 4.7, 4.71a and Diagnostic Codes 5270, 
5271, 5272, 5273 (1999). 

3.  The veteran is not eligible for assignment of a total 
rating for compensation purposes based on individual 
unemployability (TDIU). 38 C.F.R.§ 4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Ratings

The veteran's claims are "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).  That is to say that he 
has presented claims which are plausible.  His assertions 
that his service connected PTSD and right ankle disabilities 
have increased in severity are plausible. See Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992) (where a veteran 
asserted that his condition had worsened since the last time 
his claim for an increased disability evaluation for a 
service-connected disorder had been considered by VA, he 
established a well grounded claim for an increased rating).  
All relevant facts have been properly developed and no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 3.321, and Part 4 (1999). 

The disability ratings evaluate the ability of the body to 
function as a whole under the ordinary conditions of daily 
life including employment.  Evaluations are based on the 
amount of functional impairment; that is, the lack of 
usefulness of the rated part, or system, or the psyche in 
self-support of the individual.  38 C.F.R. § 4.10 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (1999).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (1999).  Consideration of the whole-
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(1999); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
However, While the regulations require review of the recorded 
history of a disability by the adjudicator to ensure a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current medical findings.  Where 
an increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

A.  Post Traumatic Stress Disorder

As noted above, the veteran's claim is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim which is plausible.  His 
assertion that his service connected PTSD has increased in 
severity is plausible.  See Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992) (where a veteran asserted that his 
condition had worsened since the last time his claim for an 
increased disability evaluation for a service-connected 
disorder had been considered by VA, he established a well 
grounded claim for an increased rating).  All relevant facts 
have been properly developed and no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  

The VA Schedule for Rating Disabilities for evaluating the 
degree of impairment resulting from service-connected 
psychiatric disorders was changed during the course of the 
veteran's appeal.  Compare 38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996), with 61 Fed. Reg. 52695-52702 (Oct. 8, 1996), 
codified at 38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).  
In this case, the RO reviewed the veteran's claim under the 
new rating criteria in November 1999, and provided the 
veteran with the new criteria in a November 1999 Supplemental 
Statement of the Case.  Moreover, the veteran and his 
representative were given an opportunity to respond to the 
new regulations.  Accordingly, the Board concludes that the 
veteran will not be prejudiced by the Board's review of his 
claim on appeal because due process requirements have been 
met.  VAOPGCPREC 11-97 at 3-4 (Mar. 25, 1997); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993); Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).

Where regulations change during the course of an appeal, the 
Board must determine which set of regulations, the old or the 
new, is more favorable to the claimant and apply the one more 
favorable to the case.  VAOPGCPREC 11-97 at 1; Karnas, 1 Vet. 
App. at 312-13.  This determination depends on the facts of 
the particular case and, therefore, is made on a case-by-case 
basis.  VAOPGCPREC 11-97 at 2.

The veteran's service-connected PTSD disorder is currently 
rated as 70 percent disabling.  Under the old criteria for 
rating service connected psychoneurotic disorders, a 70 
percent disability rating, was warranted for severe 
impairment in the ability to establish and maintain effective 
or favorable relationships with people and psychoneurotic 
symptoms were of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  The highest rating, a 100 percent schedular 
evaluation, was warranted when all contacts except the most 
intimate were so adversely affected as to result in virtual 
isolation in the community; psychoneurotic symptoms existed 
which were totally incapacitating, bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; the 
veteran was demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996)(emphasis added).

Under the new criteria, a 70 percent rating, is assigned for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  The highest, or 100 
percent schedular evaluation, contemplates total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 
9411 (1999).

The veteran has been service connected for an anxiety 
neurosis since 1975.  In 1992 the diagnosis of the veteran's 
service connected psychiatric disorder was changed to post 
traumatic stress disorder, which has been rated as 70 percent 
disabling since 1991.  

In October 1992 a VA psychiatric examination of the veteran 
was conducted.  The veteran reported sleep disturbance, 
nightmares, and an overwhelming feeling of helplessness.  
Mental status examination revealed a depressed mood and 
blunted affect.  Some difficulty in concentrating was also 
noted.  The examiner noted that the veteran's current life 
stressors were severe.  The diagnosis was PTSD with severe 
depression aggravated by the situation of current life 
stresses.  A Global Assessment of Functioning Scale score of 
55 was assigned.  A GAF of 55 is defined as "moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers)."  American Psychiatric 
Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
(4TH ed. rev., 1994). 

The RO obtained a large volume of VA medical treatment 
records.  These records reveal that the veteran requires 
regular treatment, both individually and in group sessions, 
for his service connected PTSD.  Also, medication is used to 
help treat the veteran's PTSD.  An April 1994 treatment 
record indicates that the veteran "is unable to work due to 
his multiple disabilities."  At this point we note that the 
veteran is receiving disability benefits from the Social 
Security Administration (SSA).  The SSA disability decision 
indicates that the veteran's disabling medical disorder, for 
their purposes, is coronary artery disease.  We also note 
that the medical evidence of record which reveals that the 
veteran has a low back disability.  It is unclear which of 
the veteran's "multiple disabilities" the 1994 VA treatment 
record refers to, but we must assume that his service 
connected PTSD is a factor in his inability to work.

In December 1996 another VA psychiatric examination of the 
veteran was conducted.  Mental status examination revealed 
that the veteran was oriented with memory and abstract 
thinking being intact.  There was no evidence of 
hallucinations or delusional thinking.  The diagnosis was 
mild PTSD and the examining psychiatrist's opinion was that 
the veteran's inability to work "is mostly from physical 
problems.  A GAF of 70 was assigned.  A GAF of 70 is defined 
as "some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household) but generally functioning pretty well, has 
some meaningful interpersonal relationships."  American 
Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS, (4TH ed. rev., 1994).  The accompanying VA social 
and industrial survey notes that the veteran suffered from 
nightmares, but also indicated that the major factor in the 
veteran's unemployment was his physical disabilities.  

In July 1999 the most recent VA psychiatric examination of 
the veteran was conducted.  The veteran reported being 
irritable, anxious, hyper-vigilant.  He also reported having 
difficulty sleeping, having nightmares, and having difficulty 
with concentration.  The examiner noted that the veteran 
could not work "secondary to the pain in his back, his 
irritability, and his depression."  Mental status 
examination revalued suspiciousness and agitation.  The 
veteran's mood was anxious and depressed.  His insight and 
judgment were fair.  He did endorse having suicidal ideation, 
flashbacks, and phobia of crowds.  His recall and memory 
appeared good.  The diagnosis was PTSD and a GAF of 45 to 50 
was assigned.  A GAF of 45 to 50 is defined as "serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  American Psychiatric 
Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
(4TH ed. rev., 1994). 

As noted above, where regulations change during the course of 
an appeal, the Board must determine which set of regulations, 
the old or the new, is more favorable to the claimant and 
apply the one more favorable to the case.  VAOPGCPREC 11-97 
at 1; Karnas, 1 Vet. App. at 312-13.  This determination 
depends on the facts of the particular case and, therefore, 
is made on a case-by-case basis.  VAOPGCPREC 11-97 at 2.  The 
Board finds that, in this case, it is more favorable to rate 
the veteran's service connected PTSD under the old rating 
schedule.  

The medical evidence of record gives a widely varied view of 
the disability caused by the veteran's service connected 
PTSD.  However, the medical evidence shows that the veteran 
requires regular treatment for his service connected PTSD 
with medication, individual therapy, and group therapy.  
There are treatment records which indicate that the veteran 
is unemployable due to multiple disabilities.  The most 
recent VA examination notes that the veteran is unemployed 
due to his back disability, but also notes depression and 
irritability as key factors in his unemployability.  The 
Board acknowledges that the veteran does have severe 
nonservice connected physical disabilities, coronary artery 
disease and a back disability, which render him unemployable.  
However, there is competent medical evidence of record which 
attests to the severity of the veteran's service connected 
PTSD.  The Board is unwilling to find that, if the veteran 
did not have any physical disabilities, his service connected 
would not render him "demonstrably unable to obtain or 
retain employment" as contemplated under the old rating 
schedule.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  
As such, the evidence of record supports a grant of an 
increased rating of 100 percent for the veteran's service 
connected PTSD. 

B.  Right Ankle

The veteran's claim is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).  That is, he has 
presented a claim which is plausible.  His assertion that his 
service connected right ankle disability has increased in 
severity is plausible.  See Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992) (where a veteran asserted that his 
condition had worsened since the last time his claim for an 
increased disability evaluation for a service-connected 
disorder had been considered by VA, he established a well 
grounded claim for an increased rating).  All relevant facts 
have been properly developed and no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  

The veteran asserts that he warrants an increased 
(compensable) rating for the service connected residuals of a 
right ankle sprain.  The veteran's service medical records 
reveal that he injured his right ankle during service.  he 
has been service connected for the residuals of a right ankle 
sprain since 1970.

The RO has obtained an extensive volume of VA medical 
treatment records.  These records are essentially silent as 
to any complaints of, or treatment for, any right ankle 
disability.  There are a few records showing complaints of 
left ankle pain; however, the veteran is not service 
connected for a left ankle disability.  

In October 1992 a VA examination of the veteran was 
conducted.  The veteran complained of right ankle and foot 
pain.  However, his complaints of left ankle pain were much 
greater.  Examination of the right ankle revealed a normal 
range of motion.  X-ray examination revealed "ossification 
in the interosseous membranes, between the fibula and tibia, 
in no case being complete such as to cause a synostosis 
between the fibula and tibia."  The diagnosis was "sprain 
of the right ankle, interosseous right tibia and fibulas."  

When a disability is encountered that is not listed in the 
rating schedule it is permissible to rate under a closely 
related disease or injury in which the functions affected, 
the anatomical location and the symptomatology are closely 
analogous to the condition actually suffered from.  38 C.F.R. 
§ 4.20 (1999).

"In every instance where the schedule does not provide a 
zero percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met."  38 C.F.R. § 4.31 
(1999).

The service connected right ankle disorder is currently rated 
as noncompensable (0%) under diagnostic code 5271.  That 
rating contemplates limitation of motion of the ankle.  A 10 
percent rating contemplates moderate limitation of motion of 
the ankle.  The highest assignable rating of 20 percent 
contemplates marked limitation of motion of the ankle.  
38 C.F.R. Part 4, § 4.71a, Diagnostic Code 7271 (1999).  None 
of the criteria warranting a compensable rating have been 
shown in the present case.  

Ankylosis, complete bony fixation, of the ankle is rated 
under diagnostic code 5270.  However, examination has 
revealed normal range of motion of the ankle so rating under 
this diagnostic code is inappropriate.   38 C.F.R. Part 4, 
§ 4.71a, Diagnostic Code 7270 (1999).  The Board has reviewed 
all other rating criteria and has found no other diagnostic 
codes which are appropriate for rating the veteran's service 
connected right ankle disability.  The evidence of record 
reveals that the veteran's right ankle has full range of 
motion and he has subjective complaints of pain and 
discomfort.  As such, the preponderance of the evidence is 
against an increased (compensable) rating for the veteran's 
service connected right ankle disability.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") held that 38 C.F.R. §§ 4.40, 
4.45, 4.59 (1999) were not subsumed into the diagnostic codes 
under which a veteran's disabilities are rated.  Therefore, 
the Board has to consider the "functional loss" of a 
musculoskeletal disability under 38 C.F.R. § 4.40 (1999), 
separate from any consideration of the veteran's disability 
under the diagnostic codes.  DeLuca, 8 Vet. App. 202, 206 
(1995).  Functional loss may occur as a result of weakness or 
pain on motion of the affected body part.  38 C.F.R. § 4.40 
(1999).  

VA regulations § 4.40 describes functional loss and indicates 
that :

Disability of the musculoskeletal system is 
primarily the inability, due to damage or 
infection in parts of the system, to perform the 
normal working movements of the body with normal 
excursion, strength, speed, coordination and 
endurance.  It is essential that the examination 
on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with 
respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due 
to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant 
undertaking the motion.  Weakness is as important 
as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the 
condition of the skin, absence of normal callosity 
or the like.  

38 C.F.R. § 4.40 (1999).

The factors involved in evaluating, and rating, disabilities 
of the joints include: weakness; fatigability; 
incoordination; restricted or excess movement of the joint; 
or, pain on movement.  38 C.F.R. § 4.45 (1999).  
Specifically, § 4.45 states that :

As regards the joints the factors of disability 
reside in reductions of their normal excursion of 
movements in different planes.  Inquiry will be 
directed to these considerations:  
	(a)	Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.).  
	(b)	More movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).  
	(c)	Weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.).  
	(d)	Excess fatigability.  
	(e)	Incoordination, impaired ability to 
execute skilled movements smoothly.  
	(f)	Pain on movement, swelling, deformity or 
atrophy of disuse. Instability of station, 
disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  For the purpose of rating 
disability from arthritis, the shoulder, elbow, 
wrist, hip, knee, and ankle are considered major 
joints; multiple involvements of the 
interphalangeal, metacarpal and carpal joints of 
the upper extremities, the interphalangeal, 
metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal 
vertebrae, and the lumbar vertebrae, are 
considered groups of minor joints, ratable on a 
parity with major joints.  The lumbosacral 
articulation and both sacroiliac joints are 
considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions. 

38 C.F.R. § 4.45 (1999).

These factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors which must be considered when rating the 
veteran's joint injury.  DeLuca, 202 Vet. App. 202, 206-07 
(1995).  

VA regulations also specifically address painful motion and 
state:

With any form of arthritis, painful motion is an 
important factor of disability, the facial 
expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle 
spasm will greatly assist the identification.  
Sciatic neuritis is not uncommonly caused by 
arthritis of the spine. The intent of the schedule 
is to recognize painful motion with joint or 
periarticular pathology as productive of 
disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the 
tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as 
points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved 
should be tested for pain on both active and 
passive motion, in weight-bearing and nonweight-
bearing and, if possible, with the range of the 
opposite undamaged joint.  

38 C.F.R. § 4.59 (1999).

The appellant's complaints of discomfort and pain have been 
considered and have been taken into account in the assignment 
of the current noncompensable (0%) rating for his service-
connected right ankle disorder.  The Board has considered the 
veteran's claim for an increased rating for his 
musculoskeletal disability under all appropriate diagnostic 
codes.  The most recent VA examination reveals that he has a 
full range of motion and subjective complaints of pain and 
discomfort.   There is x-ray evidence of ossification in the 
interosseous membranes, between the fibula and tibia, but 
this does not cause a synostosis between the fibula and 
tibia.  There is no diagnosis of arthritis.  Although the 
Board is required to consider the effect of pain when making 
a rating determination, which has been done in this case, it 
is important to emphasize that the rating schedule does not 
provide a separate rating for pain.  See Spurgeon v. Brown, 
10 Vet. App. 194 (1997).  

The Board is required to consider the effect of pain and 
weakness when rating a service connected disability.  38 
C.F.R. §§ 4.40, 4.45 (1999); DeLuca v. Brown, 8 Vet. App. 202 
(1995).  However, in Sanchez-Benitez v. West, the Board 
discussed the veteran's disability and stated that the 
"nature of the original injury has been reviewed and the 
functional impairment that can be attributed to pain or 
weakness has been taken into account. 38 C.F.R. §§ 4.40, 
4.45."  The court held that "this discussion by the Board, 
with direct citation to sections 4.40 and 4.45, satisfies any 
obligation of the BVA to consider these regulations while 
rating the appellant's" disability.  Sanchez-Benitez v. 
West,  No. 97-1948 (U.S. Vet. App. Dec. 29, 1999).  

II.  Total Rating for Compensation on the Basis of
 Individual Unemployability

As noted above, the Board has found that the veteran's 
service connected post traumatic stress disorder warrants an 
increased schedular rating of 100 percent.  

"Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to follow a substantially gainful occupation as a 
result of service- connected disabilities .." 38 C.F.R. § 
4.16(a) (1999) (emphasis added).  In the present case the 
veteran has received a 100 percent schedular rating and as 
such he is not eligible for a TDIU evaluation.  See Vettese 
v. Brown, 7 Vet. App. 31, 34-35 (1994) (claim for TDIU 
presupposes that the rating for the condition is less than 
100%); Holland v. Brown, 6 Vet. App. 443, 446 (1994) (100% 
schedular rating means that a veteran is totally disabled); 
Green v. West, 11 Vet. App. 472, 476 (1998). 

Where the law and not the evidence is dispositive of a 
veteran's claim, the claim should be denied because of the 
absence of legal merit or lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet App 426, 430 (1994). Accordingly, the 
veteran's claim for a total rating for compensation on the 
basis of individual unemployability must be denied.


ORDER

An increased rating of 50 percent, and not in excess thereof, 
is granted for the veteran's service connected PTSD, subject 
to the law and regulations governing the payment of monetary 
awards. 

An increased rating for the service connected residuals of a 
right ankle sprain is denied.  

A total rating for compensation purposes based on individual 
unemployability is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

